Citation Nr: 0729443	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The appellant served on active duty from January 1980 to 
August 1982 and from December 1982 to January 1983.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In the VA Form 9, Appeal to the Board, received in June 2005, 
the appellant stated he wanted to have a hearing before the 
Board at the RO.  In an April 2007 letter, VA informed him of 
his scheduled hearing in June 2007.  The record reflects that 
the appellant failed to appear for the hearing.  Thus, there 
is no hearing request pending at this time.  


FINDINGS OF FACT

1.  The appellant served in the United States Army from 
January 1980 to August 1982, at which time he was discharged 
under conditions other than honorable due to willful and 
persistent misconduct.

2.  The appellant attempted to enlist in the United States 
Marine Corps in December 1982, and it was discovered that he 
failed to provide information about his prior service and 
police record.  He was discharged from that period of service 
under other than honorable conditions due to an offense 
involving moral turpitude.

3.  The appellant was not insane during either period of 
military service at the times of the offenses that resulted 
in his discharge under conditions other than honorable.




CONCLUSION OF LAW

The character of the appellant's discharge from both periods 
of service is a bar to his receipt of VA compensation 
benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an August 2003 letter, which is prior to issuance of the 
administrative decision on appeal, VA informed the appellant 
that VA would make a decision about the character of his 
military service and his eligibility for VA benefits.  VA 
notified the appellant of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also informed the appellant to send evidence to 
support his story and to tell VA about the events that led to 
his discharge.  Lastly, VA told the appellant to submit any 
evidence in his possession that pertained to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the 
appellant's appeal deals with his basic eligibility for 
benefits and not the merits of his service-connection claim, 
the Board finds that the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are not applicable.  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by obtaining the appellant's service records 
and affording him the opportunity to give testimony before 
the Board.  The Board notes that the appellant failed to 
appear for the Board hearing and has not responded to VA's 
request that he submit a discussion regarding the facts that 
led to his discharge.  The Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.

II.  Character of Discharge

In a January 2005 administrative decision, the RO determined 
that the character of the appellant's discharge from both 
periods of service constitutes a bar to the payment of VA 
benefits.  

The appellant asserts that the evidence used in determining 
that he was dishonorably discharged was erroneous.  He states 
that he believes his discharge should be upgraded.  The 
appellant has not asserted that he was insane during either 
period of service.

The record indicates that the appellant had several 
disciplinary problems during his first period of service.  In 
a February 1982 "Bar to Enlistment/Reenlistment 
certificate," it was noted that he had failed to report for 
duty, disobeyed a lawful order, taken unauthorized passes, 
had become indebted to the sum of $2000, and had written 
worthless checks from January 1982 to February 1982.  His 
commanding officer stated that the appellant's conduct and 
performance of duty were detrimental to the discipline and 
morale of the company and requested that the appellant not be 
allowed to remain in service.  The appellant was discharged 
from service in August 1982 under other than honorable 
conditions.

Service records, dated in January 1983, indicate that the 
appellant had enlisted in the United States Marine Corps, but 
had failed to inform it of his prior military service or of a 
"police record."  Therefore, he was recommended to be 
discharged by reason of "Defective Enlistment."  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  See 38 C.F.R. § 3.12(a).

A discharge based on an offense involving moral turpitude is 
considered to have been issued under dishonorable conditions.  
See 38 C.F.R. § 3.12(d)(3).  A discharge based on willful and 
persistent misconduct includes a discharge under other than 
honorable conditions if that discharge was given for more 
than a minor offense.  See 38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offenses causing the discharge.  See 38 
C.F.R. § 3.12(b).

Given the evidence as outlined above, the Board finds that 
the appellant's discharge from his first period of service 
involved willful and persistent misconduct.  For example, he 
had disobeyed lawful orders, failed to go to his appointed 
place of duty, and failed to report for duty.  It was also 
noted he was issuing worthless checks and being indebted to 
two banks in the sum of over $2000.  Therefore, he was cited 
for multiple offenses, all of which show poor conduct on his 
part.  The Board finds that such offenses reflect a pattern 
of misconduct that is deemed both willful and persistent.

As to his second period of service, the Board finds that 
during that period of service, the appellant committed an 
offense involving moral turpitude, as he intentionally 
concealed information from the Marine Corps.  Specifically, 
he concealed the fact that he had received an other than 
honorable discharge from his first period of service and 
evidence of a police record.  The appellant had just been 
discharged from the Army in the fall of 1982 and yet 
attempted to enlist in the Marine Corps approximately four 
months later, where he intentionally failed to report his 
prior service.  Thus, he lied by hiding that information and 
information regarding a police record.  Such infraction 
involves moral turpitude.

The appellant has not asserted that he was insane at the time 
of the offenses during his first period of service and at the 
time he enlisted into his second period of service.  He has 
made allegations that he developed post-traumatic stress 
disorder from service, however, such is not evidence that he 
was insane at the instances in question (as opposed to having 
developed a psychiatric disorder years later).  The appellant 
has not provided VA with any facts concerning his two 
discharges from service.  

The Board finds that the evidence clearly shows that the 
appellant's two "other than honorable discharge[s]" were 
due to willful and persistent misconduct and an offense 
involving moral turpitude. Although the appellant has 
indicated he wants his discharge upgraded, there is no 
indication that the Department of the Army and/or the United 
States Marine Corps have upgraded either or both of the 
character of the appellant's two discharges.  Consequently, 
the Board finds that the character of the appellant's 
discharges is dishonorable based upon willful and persistent 
misconduct and moral turpitude, respectively, and that as a 
result he is not eligible for VA compensation benefits.


ORDER

The Board having determined that the character of the 
appellant's discharges constitute a bar to VA benefits, the 
appeal is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


